Citation Nr: 0832378	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-01 425	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
osteoarthritis of the lower lumbar spine (low back) prior to 
March 16, 2007.  

2.  Entitlement to a rating higher than 20 percent for the 
low back disability since March 16, 2007.  

3.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease (arthritis) of the left knee.  

4.  Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A more recent June 2007 RO decision, during the pendency of 
this appeal, increased the rating for the low back disability 
from 10 to 20 percent, but only retroactively effective as of 
March 16, 2007, the date of a VA examination.  The veteran 
has continued to appeal, requesting a rating higher than 10 
percent prior to that date and a rating higher than 20 
percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  He also has continued to appeal for higher ratings 
for his bilateral knee disability.




FINDINGS OF FACT

1.  Prior to March 16, 2007, the veteran did not have forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine that was not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  He also 
did not have any incapacitating episodes involving 
physician-prescribed bedrest.

2.  Since March 16, 2007, the veteran has not had unfavorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of 30 degrees or less.  He also has not had any 
incapacitating episodes involving physician-prescribed 
bedrest.

3.  The veteran has normal knee extension, bilaterally - to 
0 degrees, and his flexion is not limited to 30 degrees, even 
considering his pain, nor is there X-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations for 
either knee.


CONCLUSIONS OF LAW

1.  Prior to March 16, 2007, the criteria were not met for a 
rating higher than 10 percent for the low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2007).

2.  Since March 16, 2007, the criteria have not been met for 
a rating higher than 20 percent for the low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, DC 5242 (2007).



3.  The criteria are not met for a rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, DCs 5003, 5260 (2007).

4.  The criteria are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, DCs 5003, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in April 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO issued that VCAA notice letter prior to initially 
adjudicating the veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

For increased-compensation claims, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43.

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the intended 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error will not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's low back disability and bilateral knee 
arthritis were provided to him in the December 2006 statement 
of the case (SOC).  A reasonable person could be expected to 
read and understand these criteria, and that evidence showing 
his disabilities meet the requirements for a higher rating is 
needed for an increase to be granted.  Certainly then, he has 
the requisite actual knowledge of the evidence needed to 
support his claims.  He is also represented in his appeal by 
a veterans' service organization, The Tennessee Department of 
Veterans Affairs, which presumably is well versed in the 
particular nuances of VA claims.  Additionally, during his 
April 2008 videoconference hearing, the veteran testified 
with regards to how his disabilities impacted his daily life.  
Specifically, he stated that he could no longer work on cars, 
play with his grandchildren, or walk for long periods of 
time.  

It equally deserves mentioning that, in an April 2006 letter 
in response to his Notice of Disagreement (NOD), the veteran 
was informed of the disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Moreover, since providing the veteran that additional VCAA 
notice in April 2006, the RO has gone back and readjudicated 
his claims in the December 2006, June 2007, and August 2007 
supplemental statements of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations assessing the severity of his 
disabilities at issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Concerning this, he testified during his recent 
April 2008 hearing that he made a concerted effort during his 
March 2007 VA examination to do everything that was asked of 
him - so as to give a true picture of the severity of his 
disabilities, in other words, that he did not "sham" during 
the testing.  And he seemed perplexed that there would be any 
suggestion otherwise.  However, upon reviewing the report of 
that evaluation, there is no inherent reason for the Board to 
question the validity of the clinical findings noted, 
especially since the examiner addressed all relevant rating 
requirements.  The test results do not appear in any way 
compromised.  Hence, the Board finds no reason or 
justification for having the veteran reexamined.  
See 38 C.F.R. § 4.2.

And as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, that 
said, a recent Court decision held that in determining the 
present level of a disability for any increased-evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate.  But with 
the exception of the existing staged rating for his low back 
disability (initially 10 percent, but now 20 percent), the 
veteran's symptoms have remained rather constant throughout 
the course of this appeal and, as such, staged ratings are 
not warranted for his bilateral knee disability and the 
rating for his low back disability cannot be further staged.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When an evaluation of a disability is at least partly based 
upon limitation of motion, as the veteran's disabilities are, 
the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.



Low Back Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability.  Effectively 
since March 16, 2007, it has been evaluated as 
20-percent disabling under 38 C.F.R. § 4.71a, DC 5242.  Prior 
to March 16, 2007, his disability was evaluated as 10-percent 
disabling under this DC.

The veteran filed his claim for an increased evaluation in 
March 2005.  Therefore, the rating criteria that became 
effective on September 26, 2003 apply.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4).  The RO 
provided these criteria to him in the December 2006 SOC.  
Therefore, the Board may also consider them without first 
determining whether doing so will be prejudicial to him.  
Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Spine disabilities, including disabilities evaluated under DC 
5242, are evaluated according to the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  
Under this formula, a 10 percent rating is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fraction with loss of 50 percent of the height.  A 20 
percent rating is warranted when the forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a 30 percent evaluation pertain only to the 
cervical spine (neck) and do not apply in this case.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis if the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  



Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  As discussed below, 
the veteran is able to move his spine.  Therefore, by 
definition, he does not have ankylosis.  See, too, 38 C.F.R. 
§ 4.71a, DC 5242, Note (5).

Since the veteran has a diagnosis of lumbar disc disease, the 
Board must also consider DC 5243, for intervertebral disc 
syndrome (IVDS), which may be rated according to the General 
Rating Formula for Diseases and Injuries of the Spine, 
as discussed above, or according to the Formula for Rating 
IVDS based on Incapacitating Episodes.  Id.  Under this 
formula, IVDS warrants a 10 percent evaluation when the 
veteran has incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is warranted when the 
veteran has incapacitating episodes having a total duration 
of a least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation is warranted when the 
veteran has incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 
12 months.  Id.  For purposes of assigning evaluations under 
Code 5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to IVDS requiring bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. § 
4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes, Note (1) (2007).  

The RO did not provide the criteria for DC 5243 to the 
veteran.  However, there is no prejudice to him because there 
is no evidence of record indicating he has ever had an 
incapacitating episode - according to the definition 
indicated, due to his low back disability.  Therefore, the 
Formula for Rating IVDS on this basis simply does not apply.  

The veteran had a VA spine examination in May 2005.  He 
described his pain as mostly mild with moderate flare ups 
that occurred monthly and lasted two to three days.  They 
were alleviated with rest and heat.  He said his back locked 
up and that at times he had difficulty straightening his back 
and walking with a straight posture.  He reported stiffness.  
He initially took Vioxx for pain, but had since discontinued 
taking that medication, and at the time of his examination he 
did not take anything for his pain.  He walked unaided and 
did not use a back brace.  However, he reported that he had a 
hard time walking more than one eighth of a mile.  He missed 
approximately three days of work a year due to his low back 
disability, and he had to discontinue maintenance on his 
house due to his physical limitations.  

On objective clinical examination, the veteran's posture, 
gait, and spine curvature were normal.  He had no 
neurological deficits.  His forward flexion was to 90 degrees 
(normal), albeit with pain.  His extension was to 30 degrees 
(normal), also with pain.  His lateral bending and rotation 
were to 30 degrees each (normal).  He did not have muscle 
spasm, but the examiner observed deliberate movement and 
guarding during the range-of-motion testing.  The examiner 
diagnosed the veteran with osteoarthritis of the lumbar 
spine.  

In March 2007, the veteran had another VA spine examination.  
He described his pain as constantly moderate to severe and 
ranging from sharp to dull.  He did not report specific flare 
ups.  He did not use pain medications, but instead treated 
his pain with a heating pad.  He denied bowel or bladder 
dysfunction.  He had crutches and a cane that he used on a 
weekly basis.  He did not report using a back brace.  As a 
result of his back pain, he could not actively play with his 
grandchildren and had to stop fishing.  

On objective clinical examination, the curvature of the 
veteran's spine was normal.  His posture was normal and his 
gait was antalgic.  His forward flexion was to 55 degrees, 
with pain at the end range of motion (90 degrees is normal).  
His extension was to 20 degrees, with pain at 20 degrees (30 
degrees is normal).  His right and left rotation and bending 
were to 30 degrees each (normal), with pain throughout the 
ranges of motion.  There was no additional limitation of 
motion after repetitive testing.  He did not have spasms or 
weakness.  He was neurologically intact.  X-rays showed 
significant passive osteoarthritic changes in his lumbar 
spine.  The examiner diagnosed lumbar disc disease.  

In testimony during his April 2008 hearing, the veteran 
stated that his low back injury was not incapacitating, and 
that he tried o avoid taking medication if he could because 
so many medications interfered with his Coumadin.  He 
believed his VA examination in March 2007 was inadequate 
because it gave him the impression that the examiner found 
him reluctant to give full effort during the examination.

In support of his claim, the veteran submitted ten identical, 
pre-written statements from his coworkers in May 2005.  The 
pre-written statements asserted that he had back and knee 
problems, that he limped at work, and that he had to perform 
heavy lifting, which took a toll on his disabilities.  While 
these pre-written statements provide evidence in favor of his 
claim, they are all identical and do not provide a great deal 
of information about the specifics of his low back disability 
in terms of the applicable rating criteria.  Moreover, while 
his VA treatment records show he has a low back disability as 
a result of his military service, this much already has been 
acknowledged (as evidenced by the grant of service 
connection).  These records do not provide, for example, 
range-of-motion measurements or descriptions of the extent 
the veteran' pain has on his range of motion, such as to 
cause additional functional impairment above and beyond the 
limitation of motion shown.

In the July 2005 rating decision on appeal, the RO noted the 
veteran had received a 10 percent evaluation for his low back 
disability due to painful motion as set forth in DeLuca.  His 
ranges of motion were normal during his then contemporaneous 
May 2005 VA examination - albeit with pain, and as mentioned 
none of his VA treatment records showed he otherwise met the 
criteria for a 10 percent evaluation.  So, in effect, the RO 
assigned the 10 percent rating because he had a 
noncompensable (i.e., 0 percent) degree of limitation of 
motion in his low back, but likely experienced limitation of 
motion to the minimally compensable 
(i.e., 10-percent level) when accounting for his pain.

The first indication of limitation of motion due to the 
veteran's low back disability (without consideration of the 
effect of his pain) was during his more recent March 2007 VA 
examination.  Therefore, a disability evaluation greater than 
10 percent cannot be granted prior to March 2007 because he 
did not have limitation of motion (again, without considering 
the effect of his pain) prior to that March 2007 VA 
examination.  In other words, up until then, he had received 
the minimally compensable 10 percent evaluation based on his 
painful motion, even absent any actual limitation of motion 
during the objective clinical testing that occurred during 
his May 2005 VA compensation examination.  See again DeLuca.

The RO increased the veteran's disability evaluation from 10 
to 20 percent based upon the ranges of motion measured during 
his more recent March 2007 VA examination.  So although he 
questioned during his hearing whether the VA examiner had 
believed he gave a concerted effort to comply with the 
range-of-motion testing, by all accounts it seems the 
examiner indeed did since the results of that range-of-motion 
testing formed the basis for increasing the veteran's rating 
from 10 to 20 percent.  The date of that examination, March 
16, 2007, is the effective date for the grant of the higher 
20 percent evaluation.  Prior to that examination, there was 
no evidence the veteran's ranges of motion met the criteria 
for this rating.  As his prior, 10 percent, evaluation 
already encompassed functional loss due to pain on motion, an 
additional increase cannot be provided based upon DeLuca.  

For these reasons and bases, the Board finds that the overall 
disability picture for the veteran's low back disability more 
closely approximated a 10 percent rating, but no higher, 
prior to March 16, 2007, and has more closely approximated a 
20 percent rating, but no higher, since March 16, 2007.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against his claims, and there is no reasonable 
doubt to resolve in his favor, in turn meaning his claims 
must be denied.  38 C.F.R. § 4.3.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the assigned schedular ratings (10 percent 
prior to March 16, 2007, and 20 percent since) to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See also 
VAOPGCPREC 6-96; Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Bilateral Knee Arthritis

The veteran also asserts he is entitled to a higher rating 
for his service-connected bilateral knee arthritis.  Each 
knee is currently evaluated as 10-percent disabling under 
38 C.F.R. § 4.71a, DCs 5003-5260.

Under DC 5003, when limitation of motion of the affected 
joint is noncompensable, a 10 percent rating is warranted 
when there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A higher 20 
percent rating is warranted where there is X-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003.

DC 5003 further indicates that arthritis is to be rated based 
on the extent it causes limitation of motion of the affected 
joint.  And DC 5260, in turn, indicates that a 10 percent 
rating is warranted when flexion is limited to 45 degrees.  A 
higher 20 percent rating requires flexion limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.

VA adjudicators rate limitation of knee extension under DC 
5261.  Here, though, there is no evidence of compensable 
limitation of extension of either knee to warrant application 
of DC 5261.  There also is no evidence of ankylosis of either 
knee to warrant application of DC 5256.  As well, there is no 
evidence of instability to warrant application of DC 5257.  
Finally, there is no evidence of involvement of the semilunar 
cartilage to warrant application of DC 5258 or 5259.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC 
should be upheld if supported by explanation and evidence).

Separate disability ratings are possible if the veteran has 
arthritis with resulting limitation of motion under 
Diagnostic Codes 5003-5260/61, in addition to instability 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 
1998).

When X-ray findings of arthritis are present and the veteran 
also has instability contemplated by Diagnostic Code 5257, he 
would be entitled to a separate compensable rating if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See again 
VAOPGCPREC 9-98.  Here, though, there are no objective 
clinical indications of knee instability, so the veteran 
cannot receive a separate rating for that.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  But, here, while the veteran has 
limitation of flexion of his knees, the evidence does not 
show that he also has limitation of extension.  Therefore, 
separate ratings for limitation of flexion and extension are 
not warranted.  

During his April 2008 video conference hearing, the veteran 
testified that he had received lubricant injections to 
relieve his knee pain during the past two years, and that his 
doctor thought he would eventually need knee replacement 
surgery.  He also stated that he could not work on cars, play 
with his grandchildren, or engage in prolonged walking due to 
his knee disabilities.  He stated, as well, that his knees 
were unstable.

During his May 2005 VA joints examination, the veteran 
reported receiving lubricant injections during the three 
immediately preceding years.  He described his pain as 
moderate and reported experiencing swelling and locking when 
he walked.  At the time of the examination he was not on any 
medication for his knees.  He reported experiencing flare ups 
once every two weeks, which he said were alleviated by rest 
or a lubricant injection.  He occasionally used a knee brace.  
He was employed as a machinist and missed 2 or 3 days of work 
a year due to his knee disability.  

On objective clinical examination, the veteran's knees 
appeared normal with no erythema or inflammation.  He did not 
indicate there was pain on palpation of either knee.  With 
regards to his left knee, his flexion was to 138 degrees 
(140 degrees is normal), with some guarding and pain.  There 
was no additional limitation with repetitive motion.  With 
regards to his right knee, his flexion was to 130 degrees 
with pain and guarding.  There was some crepitus and clicking 
in this knee, but no additional limitation after repetition.  
Both knees had normal extension to 0 degrees.  Both knees 
were stable to varus and valgus stress, and there was no 
muscle atrophy or weakness.  The diagnosis was bilateral 
degenerative joint disease (DJD, i.e., arthritis) of the 
knees.  

The veteran had another VA examination in March 2007.  He 
reported constant pain but denied dislocation or recurrent 
subluxation.  He stated that he could only stand for 30 
minutes or walk a fourth of a mile.  On objective clinical 
examination, his knees appeared normal, with no swelling.  
There was no tenderness on palpation.  The right knee 
extended to 0 degrees and flexed to 130 degrees.  There was 
mild crepitus, but no popping or clicking.  His right knee 
was stable, and there was no additional limitation of motion 
after repetitive testing.  His left knee also extended to 0 
degrees and flexed to 119 degrees, with pain from 100 to 119 
degrees.  His left knee was stable, with some clicking on 
range-of-motion testing.  There was no additional limitation 
of motion after repetitive testing.  The diagnosis again was 
degenerative changes of the knees.  

The veteran's VA and private medical records show treatment 
for his bilateral knee disability, including with lubricant 
injections mentioned.  However, additional ranges of motion 
are not provided.  So the evidence does not show that either 
of his knees has limitation of flexion to the required 30 
degrees to receive a higher rating.  In fact, the July 2005 
rating decision at issue granted the 10 percent evaluations 
he currently has based upon painful motion, as opposed to 
actual limitation of motion of the degree required for a 
rating at even this minimal compensable level.  So the extent 
of his pain already has been considered in rating his 
disability.  The results of his May 2005 and March 2007 VA 
examinations do not provide evidence of additional functional 
impairment, even considering his pain, sufficient to assign 
ratings higher than 10 percent.

As already alluded to, the veteran submitted ten identical, 
pre-written statements from his coworkers in May 2005.  While 
these pre-written statements provide evidence supporting his 
claim, they are all identical and do not provide a great deal 
of information about the specifics of his bilateral knee 
disability, especially in terms of the applicable rating 
criteria.  

The veteran is not entitled to a higher 20 percent rating 
under DC 5260 because neither knee has sufficient limitation 
of flexion (i.e., to 30 degrees or less).  Indeed, he has far 
greater flexion - certainly no more than slightly 
restricted.  He had nearly normal flexion during his May 2005 
VA examination since it was to 138 degrees in his left knee 
and to 130 degrees in his right knee, keeping in mind that to 
140 degrees is normal.  See 38 C.F.R. § 4.71, Plate II.  And 
he had only relatively marginally less flexion when more 
recently examined in March 2007 since it was to 119 degrees 
in his left knee and still to 130 degrees in his right knee.  
It is only when one also considers the effect of his pain 
that he satisfies the requirements for even the lesser 10 
percent rating under DC 5260.  So inasmuch as he is already 
being compensated for his functional loss due to his pain by 
the award of the 10 percent evaluations for each knee, he is 
not entitled to an even higher rating under DeLuca.

The veteran also is not entitled to a higher 20 percent 
evaluation for either knee under DC 5003.  Assuming that his 
limitation of motion is noncompensable, except when 
considering the effects of his arthritic pain, there is no X-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups with occasional 
incapacitating exacerbations.  In fact, to the contrary, 
there is no evidence of record showing he has ever had an 
incapacitating exacerbation due to his bilateral knee 
disability.



For these reasons and bases, the Board finds that the overall 
disability picture for the veteran's bilateral knee arthritis 
does not more closely approximate the requirements for higher 
20 percent evaluations for each knee.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against his 
claims, in turn meaning there is no reasonable doubt to 
resolve in his favor and that his claims must be denied.  
38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the assigned schedular ratings, to suggest 
the veteran is not adequately compensated by the regular 
rating schedule.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
also VAOPGCPREC 6-96; Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for a rating higher than 10 percent for the low 
back disability prior to March 16, 2007 is denied.  

The claim for a rating higher than 20 percent for the low 
back disability since March 16, 2007 also is denied.  

The claim for a rating higher than 10 percent for the left 
knee arthritis is denied.  

The claim for a rating higher than 10 percent for the right 
knee arthritis also is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


